United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2614
                                    ___________

David L. Childress,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Iowa.
Georgia-Pacific Corporation,             *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: November 1, 1999
                               Filed: November 5, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      David L. Childress appeals the adverse judgment of the district court1 following
a bench trial in his employment discrimination action against Georgia-Pacific
Corporation (GP). First, Childress challenges the district court’s denial of his motion
for summary judgment, an interlocutory ruling that cannot be appealed after a full trial
on the merits. See Bakker v. McKinnon, 152 F.3d 1007, 1010 (8th Cir. 1998).
Second, Childress challenges the sufficiency of the evidence, and, having carefully


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
reviewed the record and the district court’s findings on the “ultimate factual issue” of
whether GP discriminated against Childress on the basis of his race, we find no clear
error. See Tuttle v. Henry J. Kaiser Co., 921 F.2d 183, 186-87 (8th Cir. 1990).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-